Citation Nr: 0018494	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-29 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently rated as 70 percent 
disabling.  

2. Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20 percent disabling.  

3. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

4. Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1962 to October 
1975.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a February 1997 rating decision by the 
RO which granted service connection for PTSD, which was 
assigned a 10 percent disability rating from December 15, 
1995, and for post-traumatic headaches, which was assigned a 
10 percent disability rating from December 15, 1995.  The RO 
also increased the rating for the veteran's low back strain 
from noncompensable to 10 percent disabling from December 15, 
1995, and confirmed and continued a 10 percent disability 
rating for hypertension.  In addition, the RO denied 
entitlement to service connection for bilateral ulnar 
neuropathy as a residual of exposure to Agent Orange.  After 
the veteran submitted a timely notice of disagreement, the RO 
provided him with a Statement of the Case in regard to all of 
these issues.  He thereupon submitted a substantive appeal in 
regard to all of these issues, except that of entitlement to 
service connection for bilateral ulnar neuropathy.  
Accordingly this issue is not before the Board for appellate 
consideration at this time.  

In a rating decision of January 2000, the RO, among other 
things, increased the rating for the veteran's PTSD to 70 
percent disabling, from August 28, 1997; and increased the 
disability rating for the veteran's low back strain to 20 
percent, from March 4, 1999.  The veteran is also seeking a 
total rating for compensation purposes based on individual 
unemployability.  The RO has deferred adjudication of this 
issue pending further examination.  Only the issues listed on 
the title page of this decision are before the Board for 
appellate consideration at this time.  



REMAND

The Board initially notes that, in his substantive appeal (VA 
Form 9) dated in July 1997, the veteran requested a personal 
hearing before a hearing officer at the RO.  Review of the 
record does not indicate that any action has been taken in 
regard to this hearing request.  Action by the RO is 
necessary in regard to this matter prior to appellate 
consideration of this case.  

The portion of the VA rating schedule concerning psychiatric 
disability was amended effective November 7, 1996.  Under 
both the schedular criteria for rating psychiatric disorders 
in effect before November 7, 1996 and the schedular criteria 
for rating psychiatric disorders which became effective on 
and after November 7, 1996, a 100 percent schedular 
evaluation is warranted for psychiatric pathology which 
causes total occupational and social impairment.  As noted 
above, the veteran has been assigned a 70 percent schedular 
rating for PTSD.  In addition to the disorders noted on the 
title page of this decision, the veteran has service 
connection for carcinoma of the prostate, evaluated as non 
compensable since July 1, 1998.  The record indicates that a 
VA physician has reported the veteran to be unemployable in 
an August 1998 statement.  However, on a subsequent VA 
psychiatric examination in March 1999, the same VA physician 
classified the PTSD as severely disabling.  Severely 
disabling PTSD warrents a 70 percent rating.  Accordingly, 
the Board believes that a further VA psychiatric examination 
is necessary to determine if the veteran's service connected 
PTSD, alone, is of such severity as to produce total 
occupational and social impairment or is such as to render 
him unemployable.  

The veteran's service connected lumbosacral strain has been 
assigned a 20 percent rating under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5295.  The Board also 
notes, however that this disability may also be evaluated on 
the basis of limitation of motion of the lumbar spine under 
the provisions of 38 C.F.R. § 4.71(a) Diagnostic Code 5292.  
Since that is the case, the decision of the United States 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) must be taken into account in 
evaluation of this disability.  

In DeLuca, the Court held that the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999) requires that consideration must be 
given to functional loss due to pain, weakened movement, 
excess fatigability, incoordination, and pain on undertaking 
movement when a rating is based in whole or in part on 
limitation of motion.  The veteran last received a VA 
examination of his low back disability in March 1999.  At 
that time the veteran's complaints of low back pain were 
noted but the report of the examination does not contain 
sufficient clinical data to support a rating of the veteran's 
low back disorder which would comport with the Court's 
requirements as outlined in DeLuca.  Accordingly, a further 
VA examination of the veteran's service connected low back 
disorder must be accomplished prior to further appellate 
consideration of the issue of an increased rating for this 
disability.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1. The RO should afford the veteran a VA 
psychiatric disorder to ascertain the 
current severity of his PTSD.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination and 
he should state that he has reviewed 
the claims folder in his examination 
report.  All clinical findings must be 
reported in detail.  At the conclusion 
of the examination the examining 
psychiatrist must respond to the 
following questions: (1) Do the 
psychiatric manifestations of PTSD 
produce total social and industrial 
impairment; (2) Do the psychiatric 
manifestations of PTSD render the 
veteran unable to obtain or retain 
gainful employment compatible with his 
education and occupational experience.  

2 The veteran should be afforded a VA 
orthopedic examination to determine 
the current severity of his service 
connected low back disorder.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination and 
he should state that he has reviewed 
the claims folder in his examination 
report.  The examiner should report 
the pertinent medical complaints, 
symptoms, and clinical findings in 
detail, including range of lumbar 
spine motion in degrees and in all 
planes.  The limitation of motion in 
the lumbar spine should be 
characterized as slight, moderate, or 
severe.  The examiner should also 
comment as to whether the veteran has 
a severe lumbosacral strain with 
listing of the whole spine to the 
opposite side, a positive Goldwaite's 
sign, marked limitation of forward 
bending in the standing position, loss 
of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of 
the joint space, or abnormal mobility 
on forced motion.  In addition, the 
examiner should report any weakened 
movement, excess fatigability, pain on 
undertaking motion, and/or 
incoordination caused by the veteran's 
service connected lumbar spine 
disorder.  If possible, the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, pain on undertaking 
motion or incoordination should be 
expressed by the examiner.  

3. The veteran should be accorded the RO 
hearing before a hearing officer, 
which he previously requested in 
connection with this appeal.  

4. The RO should then again adjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, afford the veteran due process 
of law, and comply with a precedent decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




